Appeal from a judgment of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered June 19, 2009. The judgment convicted defendant, upon a jury verdict, of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Paulk (107 AD3d 1413 [2013]). Present — Scudder, P.J., Peradotto, Lindley, Valentino and Martoche, JJ.